          Case 1:20-mc-00138-CM Document 4 Filed 03/31/20 Page 1 of 2

                                                                                20MC138
                                                                         Judge Colleen McMahon
UNITED STATES DISTRICT COURT SOUTHERN
DISTRICT OF NEW YORK

IN RE: CORONAVIRUS/COVID-19 PANDEMIC
                                                                         M10-468

THIS MATTER RELATES TO: Restrictions on                            THIRD AMENDED
Visitors to the Courthouses                                        STANDING ORDER


        To protect public health, and in recognition of the national emergency that was

declared by the President of the United States on March 13, 2020, the United States District

Court for the Southern District of New York hereby orders that, effective immediately, that

the following persons shall not enter any courthouse in the Southern District of New York:

   •   Persons who have been advised to self-quarantine by any doctor, hospital or health agency
       within the last 14 days;
   •   Persons who have been diagnosed with COVID-19 within the past 14 days;

   •   Persons have had contact in the past 14 days with anyone who has been diagnosed with
       COVID-19, unless that person was diagnosed more than 14 days ago and the person
       has been symptom-free for the past 72 hours;

   •   Persons who have had fever, cough, shortness of breath, or loss of sense of taste or smell
       within the past 14 days.

Anyone attempting to enter in violation of these protocols will be denied entry by a Court
Security Officer.

If you have a scheduled appointment or you are otherwise required to appear at one of the
courthouses in the Southern District of New York, and you are unable to appear because of the
restrictions listed above, you should proceed as follows:

   •   If you are represented by an attorney, please contact your attorney;

   •   If you are an attorney and you are scheduled to appear in court before a judge, please
       contact that chambers directly (contact information may be found in the judges’
       Individual Practices);
            Case 1:20-mc-00138-CM Document 4 Filed 03/31/20 Page 2 of 2


   •     If you are scheduled to meet with a Pretrial Services officer, please contact the office of
         Pretrial Services at (212) 805-4300;

   •     If you are scheduled to meet with a Probation officer, please contact the Probation office
         at (212) 805-0040;

   •     If you are a juror, please contact the Jury Department at (212) 805-0179;

   •     For Court of Appeals matters, please contact Catherine Wolfe, Clerk of Court, at
         (646) 584-2696;

   •     For Bankruptcy Court matters, please contact Bankruptcy Court Services at
         (212) 284-4040;

   •     For District Court matters, please contact the Clerk of Court at (212) 805-0140;

   •     For all other matters, please contact the District Executive Office at (212) 805-0500.

These restrictions will remain in place temporarily until it is determined to be safe to remove them.
People who think they may have been exposed to COVID-19 should contact their healthcare
provider immediately.


                                                       SO ORDERED:
Dated:
          New York, NY


                                                                  Colleen McMahon
                                                           Chief United States District Judge
